DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop C2-21-15
Baltimore, Maryland 21244-1850

Center for Medicaid & State Operations
February 22, 2007
SMDL #07-002

Dear State Medicaid Director:
We are writing to inform you of recent legislative changes made to section 1903(x) of the Social
Security Act (the Act), which establishes new requirements related to documentation of
citizenship by Medicaid applicants or recipients who declare they are citizens or nationals of the
United States. Guidance on the implementation of section 1903(x) of the Act was provided
through a State Medicaid Director’s letter on June 9, 2006, and the publication of an Interim
Final Rule with comment period on July 12, 2006. Section 405(c)(1) of the Tax Relief and
Health Care Act of 2006 (TRHCA), P.L. 109-432, which amends section 1903(x), was enacted
on December 20, 2006.
The TRHCA amends section 1903(x) by replacing the word “alien” in 1903(x)(2) with the
phrase “individual declaring to be a citizen or national of the United States.” This change
corrects in statute the scrivener’s error as described in the Interim Final Rule with comment
period. This correction does not affect the policy as described in the Interim Final Rule.
The TRHCA also amended section 1903(x)(2) to exempt two additional groups of individuals
from the provisions requiring presentation of satisfactory documentary evidence of citizenship or
nationality. These groups are:
•
•

Individuals receiving disability insurance benefits under section 223 of the Act or
monthly benefits under section 202 of the Act, based on such individual’s disability (as
defined in section 223(d) of the Act); and
Individuals with respect to whom child welfare services are made available under part B
of title IV on the basis of being a child in foster care, or adoption or foster care assistance
is made available under part E of title IV of the Act.

It should be noted that policy outlined in this letter, as provided for by TRHCA, Division B,
Section 405(c)(1)(A) supersedes the policy outlined in the Interim Final Rule published on
July 12, 2006, regarding these groups.
These amendments made to 1903(x) by TRHCA are effective as if included in section 6036 of
the Deficit Reduction Act of 2005.
In addition, important amendments were made to the title IV-E program, and the Children’s
Bureau will be issuing guidance on those provisions.

Page 2 – State Medicaid Director
The Centers for Medicare & Medicaid Services’ contact for this new legislation is Jean Sheil,
Director, Family and Children’s Health Program Group, who may be reached at 410-786-5647.
Sincerely,
/s/
Dennis G. Smith
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators,
Division of Medicaid and Children’s Health
Martha Roherty
Director, Health Policy Unit
American Public Human Services Administration
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Jacalyn Bryan Garden
Director of Policy and Programs
Association of State and Territorial Health Officials
Christie Raniszewski Herrara
Director, Health and Human Services Task Force
American Legislative Exchange Council
Lynne Flynn
Director for Health Policy
Council of State Governments

